DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 17-28, 30-37, 39-40 and 44 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method by a network node for shifting cell borders of multiple frequency bands, the method comprising: 
deploying at least two frequency bands, each of the at least two frequency bands having at least two cells, each cell having an associated cell coverage area within a common target coverage area, each of the at least two frequency bands being associated with a respective interference area along a respective cell border, each interference area being characterized by interference from an adjacent cell; and 
adjusting the associated cell coverage area of at least one of the at least two frequency bands such that the respective cell border of the at least one of the at least two frequency bands is shifted to reduce a common interference area of the at least two frequency bands, the common interference area comprising an area where the respective cell borders of the at least two frequency bands overlap; 
determining that a first one of the at least two frequency bands has a more favorable signal interference to noise ratio than any others of the at least two frequency bands; and 
assigning a wireless device to the at least two frequency bands.

Regarding claims 17, 30 and 44, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 18-28, 31-37 and 39-40, these claims depend from one of claims 17 and 30 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411